United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Holtzapple et al.			:
Application No. 16/290,707			:		Decision on Petition
Filing Date: March 1, 2019			:				
Attorney Docket No. NOLA02-00011	:


This is a decision on a petition under 37 C.F.R. § 1.182 filed October 29, 2021.

The petition is granted.

NozeSeal, LLC is the applicant.

The Office issued a non-final Office action including a nonstatutory double patenting rejection on July 21, 2021.

A terminal disclaimer was electronically filed and accepted on October 29, 2021.  The terminal disclaimer incorrectly lists the applicant’s name as NozSeal, LLC.

The petition and a second terminal disclaimer were filed later on the same date.  The second terminal disclaimer correctly identifies the applicant.

The petition requests the Office withdraw the first terminal disclaimer filed on October 29, 2021.

The petition is granted, and the first terminal disclaimer has been withdrawn.

The required petition fee of $210 has been charged to Deposit Account No. 50-0208.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions